DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0276190).
Regarding claim 1, Smith discloses a substrate storage container 30 comprising:
a container body configured to contain a plurality of substrates, fig. 1;
an air supply duct at (within part 431, fig. 18A and 18B), located at a bottom of the container body to supply gas from outside the container body to an internal space, fig. 18A;
an offset member 486 attached to an attachment hole formed in the bottom of the container body, fig 18B; and
a functional unit 402 (porous media diffuser that acts as a filter), fig. 18A.
The offset member comprises:
an offset plate at 431 attached to the attachment hole from the outside having a concave portion (annotated fig. 18B, not numbered creates an inlet “concave” portion) the where the air supply duct is fitted and 
an offset plate presser 410 attached to the attachment hole from an inside of the container body (fig. 18A) having an insertion hole (within collar 488) where the functional unit is fitted,
the offset plate presser has a hole 495 that helps form a flow path through which the gas flows along the bottom of the container body [0106], first sentence.
The functional unit of Smith connected with the air supply duct through the offset member, Fig. 18B and the functional unit is capable of being replaced by removing the functional unit from the collar, fig. 18A.

Regarding claim 2, the functional unit is disclosed as a filter that filters the gas, [0116], last sentence.

Regarding claim 7, Smith further discloses that the gas is nitrogen gas or dry air [0021].

Regarding claim 13, Smith further discloses that the air supply duct has a check valve 425, fig. 16C and 18B, [0097]: near the end of the paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2005/0115866) in view of Sumi et al. (US 7455180).
Regarding claims 1 and 4, Burns teaches a front opening substrate container with a body for holding substrates, an offset member attached to an attachment hole formed in the bottom of the container body; and a functional unit (at 130, fig. 9 and 10, also fig. 4) configured to change environment of the internal space (by allowing gas to be purged, [0005]), 
Wherein the offset member comprises an offset plate, at 100, attached to the attachment hole from outside the container body and having a concave portion, near 94, fig. 8, and an offset plate presser at 70, attached to the attachment hole from inside the container body, fig. 8, the offset plate having an insertion hole at 84 where the functional unit is fitted.
Within the insertion hole of Burns (84) is a narrow shoulder (sized aperture) which groove and O-ring at 168 of the functional unit, fig. 11, engages with to attach the functional unit within the bore 84, [0028] of Burns.  Because there are no fasteners connecting the functional unit within the offset member, it is capable of being replaced.
The check valve of Burns allows gas to be purged; Burns does not discuss air supply.
However as taught by Sumi, it is well known to inlet air into the bottom of a substrate container to use a gas purge technique that replaces the gas within the container, col. 1: 63-end of Sumi. 
Sumi is analogous art in regard to air supply ducts having a valve for inputting purge air within a substrate storage container, fig. 1, col. 1: 60-end.  The air is supplied through a valve unit that is fixed to a through-hole 4 via two flanges, fig. 4, 24 and 29, col. 6: 60-end, col. 7: 1-15.  The valve further includes a filter at 42, and a coil spring 36 for biasing the valve toward a valve seat, fig. 3-5, fig. 16 shows the direction of air flow.  The valve of Sumi prevents displacement of the valve “the engagement structure for valve attachment… can prevent displacement of the valve,” col. 2: 45-47, prevents leakage (due to the spring and O-ring), col. 6: 50-60, and filters the gas to avoid organic gas and particle contamination, col. 8: 45-54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve of Burns with the check valve having a filter, flanges, and a spring biasing the check valve toward a valve seat an also allows gas within the container via an air supply duct to be purged as taught by Sumi in order to provide the benefit of a check valve that prevents displacement, prevents leakage and also filters organic gas and particles, as per the teaching of Sumi.
Because the opening of the valve of Burns as modified above opens to the inside bottom of the container, a flow path through which the gas flows along the bottom of the container body is formed.  
Burns as modified above further teaches an air supply duct at 63, fig. 16 of Sumi. The duct of Burns as modified above must be fitted into the concave space of offset plate 100 to enter into the valve portion.
The functional unit of Burns as modified above is a check valve that prevents backflow and also has a filter at 172, 174 of Burns and at 42 of Sumi.  

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Ogawa (WO 2016/013536), Ogawa (US 10312122) claims priority to WO 2016/013536 and is being used herein as an English language translation of WO 2016/013536. The WO 2016/013536 reference was published 28 January 2016, more than 1 year before the effective filing date of the instant application, 27 March 2017.
Regarding claim 3, the functional unit of Smith is disclosed as a gas replacement unit, with holes [0008].  Smith does not teach that that the gas replacement unit has a cover with blowout holes.  
However it is known to have a gas purging tower that has a housing and cover.  
Owaga teaches a gas replacement unit with a cover 52 that covers an opening of the housing member at 41, fig. 14, and the blowout holes 55 are formed in at least one of the housing and the cover, fig. 12.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the functional unit tower of Smith with a functional unit having a housing and cover as taught by Owaga with the reasonable expectation of allowing purge gas to enter the chamber of the substrate container and in order to distribute the gas over a larger area within the container since the gas replacement using of Owaga is larger.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735